Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 37-44 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected device invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on March 28, 2022.
According to Applicant’s arguments, Applicant seems to be responding to a restriction requirement that was replaced by a later one date January 24, 2022.  Applicant states that (third paragraph, remarks)  
Therefore, it appears that instead of MPEP § 806.05(f), MPEP § 1893.03(d) should be cited. 
The January 24th restriction was done according to rules applicable to national stage applications.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 25-27,31,32,34,36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al (PG Pub 2014/0117388 A1).
Regarding claim 25, Kuo teaches a method for producing optoelectronic components, comprising: provision of a metal carrier (10, figs. 3-13, paragraph [0017]), the carrier comprising a front side and a rear side opposite to the front side; front-side removal of carrier material (fig. 7), so that the carrier comprises carrier sections protruding in the region of the front side and depressions arranged between them; formation of a plastic body (epoxy resin 38, fig. 11) adjoining carrier sections; arranging of optoelectronic semiconductor chip (30, paragraph [0033]) on carrier sections; rear-side removal of carrier material (fig. 12) in the region of the depressions, so that the carrier is structured into separate carrier sections; and carrying out singulation (fig. 1, paragraph [0035]), the plastic body being severed between separate carrier sections, wherein prestructuring of the carrier is carried out by the front-side removal of carrier material, the formation of the plastic body is carried out on the prestructured carrier, and the rear-side removal of carrier material in order to structure the carrier into separate carrier sections is carried out after (figs. 11 and 12) the formation of the plastic body.  
Kuo does not teach plural optoelectronic semiconductor chips or plural singulated optoelectronic components.
It would have been obvious to the skilled in the art before the effective filing date of the invention to make plural optoelectronic semiconductor chips and plural singulated optoelectronic components comprising at least one optoelectronic semiconductor chip being formed, for the known benefit achieving mass production.
Regarding claim 26, in view of Kuo it would have been obvious to the skilled in the art before the effective filing date of the invention that the method as claimed in claim 25, wherein at least one of the following is present: the plastic body comprises plural cavities (such as cavity104, fig. 11, paragraph [0033]), and the optoelectronic semiconductor chips (obvious to include plural chips, see claim 25) are arranged on carrier sections in cavities of the plastic body; and/or the plastic body comprises cavities, the optoelectronic semiconductor chips are arranged on carrier sections in cavities of the plastic body, and a filler material(36, fig. 12) is introduced into cavities of the plastic body.  
Regarding claim 27, in view of Kuo it would have been obvious to the skilled in the art before the effective filing date of the invention that the method as claimed in claim 25, wherein the optoelectronic semiconductor chips are embedded in the plastic body (38, fig. 12, see claim 25 regarding plural chips).  
Regarding claim 31, Kuo teaches the method as claimed in claim 25, wherein through-holes (between 22, fig. 12) are formed in the carrier, and wherein the formation of the plastic body is carried out in such a way that the plastic body comprises anchoring sections (fig. 12) arranged in the through-holes.  
Regarding claim 32, Kuo teaches the method as claimed in claim 25, wherein after the structuring of the carrier into separate carrier sections, a metal wetting layer (15, fig. 11, paragraph [0019]; same material as disclosed by Applicant) is formed on a rear side and on side flanks of carrier sections.  
Regarding claim 34, Kuo teaches the method as claimed in claim 25, wherein the arranging of the optoelectronic semiconductor chips on carrier sections is carried out before the rear- side removal of carrier material (figs. 11 and 12).  
Regarding claim 36, Kuo teaches the method as claimed in claim 25, wherein at least one of the following is present: the front-side removal and the rear-side removal of carrier material is carried out by means of etching; and/or the optoelectronic semiconductor chips are radiation-emitting semiconductor chips (paragraph [0033]).

Claims 25,27,28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirasawa et al (PG Pub 2018/0175267 A1).
Regarding claim 25, Hirasawa teaches a method for producing optoelectronic components, comprising: provision of a metal carrier (2, figs. 7 and 8, paragraph [0066]), the carrier comprising a front side and a rear side opposite to the front side; front-side removal of carrier material (fig. 7a), so that the carrier comprises carrier sections protruding in the region of the front side and depressions arranged between them; formation of a plastic body (resin 6 and 4a-4c, paragraph [0063]) adjoining carrier sections; arranging of optoelectronic semiconductor chip (1, paragraph [0062]) on carrier sections; rear-side removal of carrier material (“T”, fig. 7d, paragraph [0062]) in the region of the depressions, so that the carrier is structured into separate carrier sections; and carrying out singulation (“t”, fig. 8, paragraph [0064]), the plastic body being severed between separate carrier sections, wherein prestructuring of the carrier is carried out by the front-side removal of carrier material, the formation of the plastic body is carried out on the prestructured carrier, and the rear-side removal of carrier material in order to structure the carrier into separate carrier sections is carried out after (figs. 7 and 8) the formation of the plastic body.  
Hirasawa does not teach in figs. 7 and 8 plural optoelectronic semiconductor chips or plural singulated optoelectronic components.
Fig. 13 of Hirasawa teaches plural optoelectronic semiconductor chips and plural singulated optoelectronic components comprising at least one optoelectronic semiconductor chip being formed, for the known benefit achieving mass production (paragraph [0074]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make plural optoelectronic semiconductor chips and plural singulated optoelectronic components comprising at least one optoelectronic semiconductor chip being formed, for the known benefit achieving mass production.
Regarding claim 27, in view of Hirasawa it would have been obvious to the skilled in the art before the effective filing date of the invention that the method as claimed in claim 25, wherein the optoelectronic semiconductor chips are embedded in the plastic body (6, fig. 7d, paragraph [0062]; see claim 25 regarding plural chips).  
Regarding claim 28, Hirasawa teaches the method as claimed in claim 27, wherein the formation of the plastic body comprises arranging of a first and a second plastic material, the first plastic material being a reflective plastic material (25, fig. 7b, paragraph [0066]), the first plastic material being arranged in the depressions of the carrier before (fig. 7c) the arranging of the optoelectronic semiconductor chips, and the second plastic material (6, fig. 7d) being arranged on the first plastic material, the optoelectronic semiconductor chips and carrier sections after the arranging of the optoelectronic semiconductor chip, so that the optoelectronic semiconductor chips are embedded in the second plastic material (fig. 7).

Claims 29 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirasawa et al (PG Pub 2018/0175267 A1) as applied to claim 25 above, and further in view of Yamaguchi et al (PG Pub 2010/0045963 A1).
Regarding claim 29, Hirasawa remains as applied in claim 25.  
Hirasawa does not teach driver chips.
In the same field of endeavor, Yamaguchi teaches a driver chip (in 2, fig. 2; 26, fig. 3) arranged on carrier section (6), for the benefit of providing distance measuring capability (abstract).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to include driver chips arranged on carrier sections, and wherein the optoelectronic components formed by the singulation comprise a driver chip, for the benefit of providing distance measuring capability for each singulated device.  
Regarding claim 30, Yamaguchi teaches the driver chips are embedded in the plastic body (5, fig. 2) or are arranged in cavities (a cavity in 5, fig. 2), provided only for the driver chips and not for the optoelectronic semiconductor chips (1 in a separate cavity), of the plastic body.  

Claims 25,33,35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (JP 2010-177329), a reference cited by Applicant on November 3, 2021.
Regarding claim 25, Kobayashi teaches a method for producing optoelectronic components, comprising: provision of a metal carrier (111, figs. 1-6, paragraphs [0025][0027] of translation), the carrier comprising a front side and a rear side opposite to the front side; front-side removal of carrier material, so that the carrier comprises carrier sections protruding in the region of the front side and depressions arranged between them; formation of a plastic body (silicone 3, abstract) adjoining carrier sections; arranging of optoelectronic semiconductor chip (31, paragraph [0054]) on carrier sections; rear-side removal of carrier material in the region of the depressions (filled by 2), so that the carrier is structured into separate carrier sections; wherein prestructuring of the carrier is carried out by the front-side removal of carrier material, the formation of the plastic body is carried out on the prestructured carrier, and the rear-side removal of carrier material in order to structure the carrier into separate carrier sections is carried out after (figs. 4a-4e, for example) the formation of the plastic body.  

Kobayashi does not teach carrying out singulation, the plastic body being severed between separate carrier plurals sections and plurals singulated optoelectronic components comprising at least one optoelectronic semiconductor chip being formed.
It would have been obvious to the skilled in the art before the effective filing date of the invention to carry out singulation, the plastic body being severed between separate carrier plurals sections and plurals singulated optoelectronic components comprising at least one optoelectronic semiconductor chip being formed, for the benefit of achieving mass production.
Regarding claim 33, Kobayashi teaches the method as claimed in claim 25, wherein after the structuring of the carrier into separate carrier sections, an antiwetting layer (epoxy 2, figs. 4d and 4e) is formed on side flanks and a metal wetting layer (Ag/Au 6, fig. 3, paragraph [0048]) is formed on a rear side of carrier sections.  
Regarding claim 35, Kobayashi teaches the method as claimed in claim 25, wherein the arranging of the optoelectronic semiconductor chips on carrier sections is carried out after the rear-side removal of carrier material (figs. 4-6).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882. The examiner can normally be reached M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





FYL/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899